Citation Nr: 0716970	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the veteran's 40 percent rating for 
service-connected hearing loss was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran submitted his substantive appeal in June 2005.  
He requested that he be afforded a Travel Board hearing.  The 
veteran was scheduled for his hearing in March 2007 and 
notified of the hearing date in February 2007.

The veteran failed to report for his hearing.  He has not 
provided good cause for his failure to report, and has not 
requested that his hearing be re-scheduled.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will conduct its appellate review based on the evidence 
of record.  38 C.F.R. § 20.704(d) (2006).  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in May 2007.  The motion was 
granted that same month.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss has been in 
effect since October 1987.

2.  A 40 percent rating for hearing loss was in effect from 
December 18, 1987, until October 1, 2004, when it was reduced 
to 30 percent.

3.  The evidence of record does not show that the veteran's 
hearing loss disability has improved to warrant the reduction 
of his 40 percent disability rating.


CONCLUSION OF LAW

Restoration of the 40 percent rating assigned for the 
veteran's service-connected hearing loss is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2006).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

The veteran served on active duty from June 1948 to February 
1969.  The veteran's service medical records (SMRs) show that 
he had a hearing loss in service.  He submitted his initial 
claim for service connected disability compensation in 
October 1987.  

The veteran was granted service connection for his hearing 
loss in May 1988, effective from October 1987.  He was 
initially awarded a 40 percent disability rating.  His 
disability rating was increased to 60 percent in December 
1988, effective from October 1987 to December 18, 1987, at 
which time a 40 percent rating became effective.  The 40 
percent rating was the result of the application of a change 
in rating criteria effective from December 18, 1987.

The criteria used to assign his 40 percent disability rating 
were essentially the same as that used at the present time.  
The only pertinent changes to the rating criteria occurred in 
June 1999.  The change deleted the several diagnostic codes 
used to identify differing levels of disability.  Instead, 
only one diagnostic code was used in the evaluation of 
hearing loss disability, Diagnostic Code 6100.  The actual 
criteria used to evaluate the level of disability was 
unchanged.  A new section, 38 C.F.R. § 4.86(a) was added.  
That section is explained, supra.  

The May 1988 disability rating was predicated on the findings 
of a May 1988 audiogram that revealed pure tone thresholds in 
decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
80
LEFT
50
55
65
85

The veteran had an average decibel loss of 58 for the right 
ear and 64 for the left ear.  His speech recognition scores 
were 64 percent for the right ear and 40 percent for the left 
ear.  Thus the veteran had what was considered as Level VI 
hearing in the right ear and Level IX hearing in the left 
ear.  This resulted in a 40 percent rating under Diagnostic 
Code 6104, then in effect.  

The veteran sought an increased rating for his hearing loss 
in December 1996.  VA treatment records show that the veteran 
was evaluated in August 1995 for problems with left external 
otitis.  He was also seen in June 1996 for an annual 
audiological evaluation.  He was noted to have a mild sloping 
to profound sensorineural hearing loss bilaterally.  He also 
had bilateral hearing aids.  

A copy of a VA outpatient audiogram from September 1995 was 
associated with the claims folder.  The test results were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
70
LEFT
50
60
70
85

The veteran had an average decibel loss of 59 for the right 
ear and 66 for the left ear.  His speech recognition scores 
were 50 percent for the right ear and 48 percent for the left 
ear.  Thus the veteran had what was considered as Level VIII 
hearing in each ear.  Although the audiogram could not be 
used for rating purposes, such findings would be compatible 
with a 50 percent disability rating under Diagnostic Code 
6105.  However, outpatient evaluations, such as this, are not 
normally used for rating purposes.

The veteran was afforded a VA compensation and pension (C&P) 
audiology examination in December 1996.  He complained that 
his ability to understand speech had gotten worse.  His test 
results were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
85
LEFT
45
55
65
95

His average decibel loss was 61 for the right ear and 65 for 
the left ear.  His speech recognition scores were 70 percent 
for the right ear and 60 percent for the left ear.  The 
veteran had what was considered as Level V hearing in the 
right ear and Level VI hearing in the left ear.  The findings 
were compatible with a 20 percent disability rating under 
Diagnostic Code 6103.  

The RO denied the veteran's claim for an increase in January 
1997.  The RO noted that the results of the December 1996 
examination showed only a 20 percent disability; however, the 
RO decided that the veteran's disability would not be reduced 
based on any one examination unless all of the evidence of 
record demonstrated that sustained improvement had been 
shown.  The veteran was provided notice of the rating action 
that same month.

The veteran submitted a claim for an increased rating for his 
hearing loss disability in September 2003.  He reported that 
he had had an audiology examination in August 2003.  He said 
that his hearing aids had been adjusted but to no avail.  The 
veteran said that, if he was in a quiet room, he had to turn 
up the volume to the maximum level for his hearing aids.  If 
there was more than one source of sound, he had to turn down 
his volume.  This would result in his having no ability to 
discriminate and he would not be able to hear.  

The results of the veteran's July 2003 outpatient audiology 
evaluation were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
90
LEFT
65
70
75
95

His average decibel loss was 69 for the right ear and 76 for 
the left ear.  His speech recognition scores were 68 percent 
for the right ear and 58 percent for the left ear.  The 
veteran had Level VI hearing in the right ear and Level VIII 
hearing in the left ear.  The findings were compatible with a 
40 percent disability rating under Diagnostic Code 6100.  

The veteran was afforded a VA C&P examination in October 
2003.  He complained of an increasing difficulty in hearing 
speech clearly, especially with background noise.  The 
results of his testing were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
85
LEFT
65
60
70
90

The veteran had an average decibel loss of 66 in the right 
ear and 71 in the left ear.  His speech recognition scores 
were 72 in the right ear and 68 in the left ear.  In applying 
the results to the rating criteria, the veteran had Level VI 
hearing in both ears, a 30 percent rating.  See 38 C.F.R. 
§ 4.85.  Even applying 38 C.F.R. § 4.86(a), the veteran's 
disability rating would not be higher than 30 percent.

The RO issued a rating decision that proposed to reduce the 
veteran's disability rating in December 2003.  He was 
provided notice of the proposed action in January 2004.  The 
veteran responded that same month.  He noted his rating had 
been in effect for more than 10 years and should not be 
reduced based on one examination.  

The RO issued a rating decision to implement the reduction in 
July 2004.  The effective date of the reduction was 
established as October 1, 2004.  Notice of the rating action 
was provided in July 2004.

Associated with the claims folder are VA outpatient records 
for the period from January 2004 to September 2006.  The 
records reflect several visits to the audiology clinic for 
adjustment and repair of the veteran's hearing aids.  The 
veteran was noted to complain that his hearing aids did not, 
and had not, worked correctly.  He said that they did not 
amplify and he could not understand [speech].  

The records also contained two audiograms and speech tests 
for the veteran.  The first, dated in June 2005, had the 
following results:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
70
85
LEFT
65
70
75
90

The average decibel loss was 69 in the right ear and 75 in 
the left ear.  His speech recognition scores were 64 in the 
right ear and 68 in the left ear.  The results were that he 
had Level VII hearing in the right ear and Level VI hearing 
in his left ear.  Under the criteria at 38 C.F.R. §§ 4.85, 
4.86(a), the veteran still had no more than a 30 percent 
rating.

A second audiology evaluation, done in August 2006, had the 
following results:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
70
85
LEFT
55
55
80
90

The average decibel loss was 66 in the right ear and 70 in 
the left ear.  His speech recognition scores were 60 in each 
ear.  The results were that he had Level VII hearing in each 
ear.  Under the criteria at 38 C.F.R. § 4.85, this would 
warrant a 40 percent disability rating.  A rating in excess 
of 20 percent would not be in order under 38 C.F.R. 
§ 4.86(a).

Finally, the veteran was afforded a VA C&P audiology 
examination in November 2006.  The veteran reported his 
greatest difficulty was understanding conversation.  The 
results of his testing were:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
70
85
LEFT
55
55
80
95

The veteran had an average decibel loss of 65 in the right 
ear and 71 in the left ear.  His speech recognition scores 
were 72 in the right ear and 68 in the left ear.  The results 
were that he had Level V hearing in the right ear and Level 
VI hearing in the left ear.  In applying the results to the 
rating criteria, this would be a 20 percent disability 
rating.  As the veteran did not have the requisite level of 
decibel loss, 38 C.F.R. § 4.86(a) is not for application.

The RO issued a supplemental statement of the case in 
December 2006.  The decision to reduce the veteran's 
disability rating was confirmed and continued.

II.  Analysis

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e) (2006). 

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  The five-year 
period is calculated from the effective date of the rating 
until the effective date of the actual reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1993).  Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction of an 
evaluation.  Moreover, although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a) (c) .  See 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  If doubt 
remains, after according due consideration to all the 
evidence developed by the several items discussed in § 
3.344(a), the rating agency will continue the rating in 
effect. 38 C.F.R. § 3.344(b).

The evidence of record is conflicting.  The veteran's 40 
percent rating for his hearing loss has been in effect for 
nearly 17 years.  The several audiograms show relatively 
consistent results in the average decibel loss but variance 
in the speech recognition scores.  The RO reduced the 
veteran's disability rating on the basis of one audiogram 
that showed improvement in the veteran's overall status.  He 
had a greater average decibel loss in November 2003 than in 
1988; however, his speech recognition scores were higher in 
2003.  

The Board is aware of the VA examination of December 1996 
that showed improvement and that the RO advised the veteran 
that his disability rating would not be reduced based on one 
examination.  The November 2003 examination also showed 
improvement, at least in that the results warranted only a 30 
percent rating as opposed to the then current 40 percent 
rating.  However, the July 2003 outpatient audiology 
evaluation, conducted between the two examinations, reflected 
test results consistent with a 40 percent rating.  

The later audiology evaluations, both outpatient and by C&P 
examination, showed disparate results.  The evaluation from 
June 2005 would justify a 30 percent rating if used for 
rating purposes, while the evaluation from August 2006 would 
support a 40 percent rating.  The November 2006 C&P 
examination results relate to a 20 percent rating.  

No VA examiner provided an opinion that the varying test 
results demonstrated an actual improvement in the veteran's 
hearing loss disability.  A review of the records show that 
the same audiologists tested the veteran as an outpatient and 
for C&P purposes on the several tests.  Thus they were 
familiar with the veteran.  Yet, no opinion was provided to 
address the question of whether the different results 
actually represented an overall improvement of the veteran's 
disability.  

The Board notes that the assigned evaluation for hearing loss 
disability is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  However, in deciding a 
reduction case, all of the evidence must be considered in 
order to arrive at a proper conclusion.  This is particularly 
so in a case involving hearing loss as audiograms and speech 
recognition tests are the primary means used to evaluate the 
level of impairment/disability.  Further, although outpatient 
audiology evaluations are not used for disability rating 
purposes, they are still relevant in assessing the overall 
disability status.  

In this case, the evidence of record does not demonstrate 
that the veteran's hearing loss disability has shown 
sustained improvement.  The evidence shows that his test 
results have varied, with some tests showing a lesser 
disability, and other tests showing a static level of 
disability.  There is not clear evidence to demonstrate 
actual improvement.  Accordingly, the veteran's reduction in 
his disability rating was not proper.  The 40 percent rating 
is restored.


ORDER

The reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 40 percent to 30 percent, 
effective as of October 1, 2004, was improper; the 40 percent 
rating is restored.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


